Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 16-20 have been withdrawn due to non-elected claims. Claims 1-15 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 03/07/2022 is acknowledged. Claims 16-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.

Priority
This application, Serial No. 17/005,635 (PGPub: US20210063390A1) was filed 08/28/2020. This application claims benefit of U.S. Provisional Patent Application 62893235 filed on 08/29/2019.

Information Disclosure Statements
The Information Disclosure Statements filed on 10/06/2020, and 04/08/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “wherein the line is measured…”. The term “the line” lacks antecedent basis. It is unclear if “the line” refers to “a test sample line” or “a control line”  or both stated in claim 2. For the purpose of compact prosecution the examiner is interpreting the term “the line” as both “a test sample line” and “a control line”. Clarification is required. Claims 4-6 which are dependent on claim 3 are similarly rejected.
Claims 4 and 8 recite “further comprising a 1:1 ratio between the marker and the analyte”. It is unclear what the term “1:1 ratio” refers to. Does it refer to the volume ratio of the marker and the analyte during the conjugation process, or the ratio of the number of marker per analyte? For the purpose of compact prosecution the examiner is interpreting the term “1:1 ratio” as the volume ratio of the marker and the analyte during the conjugation process. Clarification is required.
Claims 5 and 9 recite “the measuring device…”, which lacks antecedent basis. Clarification is required.

Claim Interpretation
Claim 11 recites “having access to a calibration curve”. The term “a calibration curve” is interpreted based on Specification Page 11 last paragraph bridging to Page 12 first paragraph: in one embodiment, the30 measuring device can be calibrated by pre-testing with a plurality of samples of analyte-bindingJ:\LSL\101XC1\Application\Application - as filed.docx/gld 12 LSL.1O1XC1substance with known values, to produce an accurate non-linear calibration curve, such that standard values higher than the "High" control line and/or lower than the "Low" control line can be predicted with good accuracy from a programmed calibration curve. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claims 5 and 9 recite “the measuring device is configured to utilize colorimetry or spectrophotometry techniques to measure the marker”. The detailed examples of the measuring device is disclosed in Specification Page 12, 2nd paragraph.
Claim 12 recites “the measuring device is configured to measure the pre-determined number of tester substrates”. The detailed features of measuring the pre-determined number of tester substrates of the measuring device is disclosed in Specification Page 9 last paragraph bridging to Page 10 first paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chuang et al. (US20100196200A1, Pub date 08/05/2010, listed in IDS dated 04/08/2021).
Regarding claim 1, Chuang teaches throughout the publication a biological test strip which includes a source end, at least one test line and at least two control lines. The source end is used for dropping a sample liquid thereon. The at least one test line is used to react with at least one sample of the sample liquid to generate a colorization reaction. The at least two control lines are used to react with the sample liquid to generate at least two colorization reactions with different color darkness, so as to define a predetermined maximum concentration value and a predetermined minimum concentration value, both of which can be used as color comparison references for the at least one test line (Abstract).
In detail, Chuang teaches a tester substrate (Par. 1: a biological test strip), configured to obtain a quantitative amount of an analyte in a test sample (Par. 32: a detection analyzer is used to execute a quantitative analysis), the tester substrate comprising: 
at least one test sample zone comprising a moiety-binding substance that binds to a moiety that is the analyte (Fig. 2, Par. 11: the at least one test line is used to react with at least one sample of the sample liquid to generate a colorization reaction; Fig. 2, Par. 31: the biological test strip 20 is designed based on immuno-chromatographic principle, for example, if the sample liquid further contains a sample defined as an antibody, the antibody in the sample liquid reacts with a colorization probe of the test line 23 to cause a test colorization reaction); and 
at least two control zones, each control zone comprising a known different amount of the moiety-binding substance (Fig. 2, Par. 31: the biological test strip 20 is designed based on immuno-chromatographic principle; the first control line 22, the test line 23 and the second control line 24 can use identical colorization probes with different probe concentrations), and configured such that when contacted with the analyte in the test sample, binds with a corresponding known amount of the moiety in the test sample, such that obtaining a measure of the amount of moiety bound to each control zone provides standards against which a measure obtained for the amount of moiety bound to the test sample zone can be compared to determine a quantitative amount of the analyte in the test sample (Fig. 2, Par. 11: the at least two control lines are used to react with the sample liquid to generate at least two colorization reactions with different color darkness, so as to define a predetermined maximum concentration value and a predetermined minimum concentration value, both of which can be used as color comparison references for the at least one test line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US20100196200A1), as applied to claim 1 above, and further in view of Anderberg et al. (US20150293085A1, Pub date 10/15/2022)
Regarding claim 2, Chuang teaches that the tester substrate according to claim 1 as outlined in detail above. Chuang also teaches that the first control line 22, the test line 23 and the second control line 24 are formed by coating suitable colorization probes on the biological test strip 20 in advance; the colorization probes are colorless before a colorization reaction. After a colorization reaction is finished, the colorization probes can show a predetermined color, such as red or black. The type and color of the colorization probes can be varied according to the application of the biological test strip 20 without limitation (Fig. 2, Par. 31).
Chuang does not specifically teach that the tester substrate wherein the moiety is conjugated to a visual marker that causes a test sample line to be formed when the moiety binds to the at least one test sample zone and causes a control line to be formed in each of the at least two control zones.
Anderberg teaches throughout the publication a lateral flow test device for quantitatively detecting multiple analytes in a sample (Par. 6).
In detail, Anderberg teaches various configurations of labeling a detectable marker to an analyte. Anderberg teaches that the dried, labeled reagent can be located at any suitable locations, the labeled reagent being capable of moved by a liquid sample and/or a further liquid to the test locations and/or a control location, e.g., a positive and/or negative control location, to generate a detectable signal (Par. 68) and the labeled reagent binds, and preferably specifically binds to one or more analytes in the sample (Par. 69). Anderberg teaches that the liquid sample and the labeled reagent can also be premixed to form a mixture and the mixture is applied to the test device (Par. 115). For example, Anderberg teaches the test procedure involves mixing adult, human urine samples with fluorescent antibody conjugate reagent. The fluorescent antibody conjugate reacts with the biomarkers present in the urine specimen. The urine and fluorescent antibody-conjugated specimen mixture is then added to the sample port on the test cartridge; the urine and fluorescent antibody-conjugated specimen migrates across the test cartridge by capillary action. The presence of the protein biomarkers in the specimen causes formation of the fluorescent antibody conjugate/biomarker/capture antibody sandwiches in detection zones on test cartridge membrane (Par. 139). Anderberg teaches a control location can comprise means for generating a control signal that is compared to signals at the test locations in determining amounts of the multiple analytes (Par. 74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the tester substrate of Chuang wherein the colorization probes are coated on the test line and two control lines, to conjugate a visual marker to the moiety or analyte in the test sample, such that the presence of the analyte in the test sample causes formation of the fluorescent antibody conjugate/analyte/capture antibody sandwiches in detection zones on test strip therefore causing the formation of a test sample line and two controls lines, as taught by Anderberg, because Chuang teaches that the biological test strip can be designed based on immuno-chromatographic principle (Chuang, Par. 31) and Anderberg teaches that labeling a detectable marker to an analyte as well as using means for generating a control signal on the test and control locations are well known in the art of configuration of a test strip (Anderberg, Par. 68-69, 74 and 115). In addition, one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent “forming of a visual test sample line and control lines” and since the same expected “detection of the analyte in the sample” would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the appropriate configuration of generating visual lines of a test strip.
One of skill in the art would have a reasonable expectation of success in combining Chuang with Anderberg because both are directed to a test strip for detecting an analyte by forming of a visual test sample line and control lines.

Regarding claim 3, Chuang in view of Anderberg teaches that the tester substrate wherein the line is measured to obtain the quantitative amount for the analyte bound at each of the at least one test zone and the at least two control zones (Chuang, Par. 32:  a detection analyzer is used to execute a quantitative analysis, wherein the detection analyzer uses color comparison references defined by the predetermined minimum concentration value of the first control line 22 and the predetermined maximum concentration value of the second control line 24. Thus, the color darkness of the test line 23 can be calculated and evaluated by an algorithm (such as an interpolation algorithm), so as to speedily obtain the concentration of the sample in the sample liquid).

Regarding claim 4,  Chuang in view of Anderberg teaches the tester substrate further comprising a 1:1 ratio between the marker and the analyte (Anderberg, Par. 236: pipette 100 µL of NEPHROCHECKTM Test Buffer solution into the NEPHROCHECKTM Test Conjugate Vial to reconstitute the conjugation reagents; Anderberg, Par. 237: add 100 µL of centrifuged urine or liquid control sample to the NEPHRO CHECKTM Test Conjugate Vial. Therefore Anderberg teaches that the volume ratio of the conjugate marker and the sample is 1:1). It would have been obvious to use the 1:1 ratio of the marker and the analytes because it is well known in the art using a commercially available kits to perform the conjugation as indicates by Anderberg. 

Regarding claim 5, Chuang in view of Anderberg teaches that the tester substrate wherein the measuring device is configured to utilize colorimetry or spectrophotometry techniques to measure the marker (Chuang, Par. 32:  a detection analyzer is used to execute a quantitative analysis, wherein the detection analyzer uses color comparison references defined by the predetermined minimum concentration value of the first control line 22 and the predetermined maximum concentration value of the second control line 24; Anderberg, Par. 122: the reader can comprise a single or multiple photodetectors).

Regarding claim 6, Chuang in view of Anderberg teaches that the tester substrate wherein the analyte in the test sample first contacts a control zone, of the at least two control zones, having the higher amount of moiety-binding substance. (Chuang, Fig. 3B and Par. 35:  as shown in Fig. 3B, the biological test strip comprises a source end 31, a second control line 32, a test line 33 and a first control line 34, all of which are arranged on the biological test strip 30 in turn; the test sample contact a second control line 32, which has a colorization probe which can react with the sample liquid to generate a colorization reaction with a relatively darker color, so as to define a predetermined maximum concentration value used as a color comparison reference for the test line 33; the first control line 34 has a colorization probe which can react with the sample liquid to generate a colorization reaction with a relatively lighter color, so as to define a predetermined minimum concentration value used as a color comparison reference for the test line 33).

Regarding claim 7,  Chuang in view of Anderberg teaches the tester substrate wherein the amount of marker present in each of the at least one test sample zone and the at least two control zones is measured to obtain the quantitative amount of moiety bound at each of the at least one test zone and the at least two control zones (Anderberg, Par. 66: the labeled reagent being capable of being moved by a liquid sample to the test locations and/or a control location, e.g., a positive and/or negative control location, to generate a detectable signal; Anderberg, Par. 8: a reader that comprises a light source and a photodetector to detect a detectable signal; Anderberg, Par. 7: assessing a detectable signal at the test locations to determine the amounts of the multiple analytes in the sample. Therefore Anderberg teaches measuring the amount of marker via detecting a detectable signal using a reader). It would be obvious to measuring the amount of marker to obtain the quantitative amount of moiety via detecting a detectable signal using a reader because it is known in the art that the detectable signal can be assessed by many suitable methods as taught by Anderberg (Anderberg, Par. 118 and 122).

Regarding claim 8,  Chuang in view of Anderberg teaches the tester substrate further comprising a 1:1 ratio between the marker and analyte (Anderberg, Par. 236: pipette 100 µL of NEPHROCHECKTM Test Buffer solution into the NEPHROCHECKTM Test Conjugate Vial to reconstitute the conjugation reagents; Anderberg, Par. 237: add 100 µL of centrifuged urine or liquid control sample to the NEPHRO CHECKTM Test Conjugate Vial. Therefore Anderberg teaches that the volume ratio of the conjugate marker and the sample is 1:1). It would have been obvious to use the 1:1 ratio of the marker and the analytes because it is well known in the art using a commercially available kits to perform the conjugation as indicates by Anderberg. 

Regarding claim 9,  Chuang in view of Anderberg teaches the tester substrate wherein the measuring device is configured to utilize colorimetry or spectrophotometry techniques to measure the marker (Chuang, Par. 32:  a detection analyzer is used to execute a quantitative analysis, wherein the detection analyzer uses color comparison references defined by the predetermined minimum concentration value of the first control line 22 and the predetermined maximum concentration value of the second control line 24; Anderberg, Par. 122: the reader can comprise a single or multiple photodetectors).

Regarding claim 10,  Chuang in view of Anderberg teaches the tester substrate wherein the analyte in the test sample first contacts a control zone, of the at least two control zones, having the higher amount of moiety-binding substance (Chuang, Fig. 3B and Par. 35:  as shown in Fig. 3B, the biological test strip comprises a source end 31, a second control line 32, a test line 33 and a first control line 34, all of which are arranged on the biological test strip 30 in turn; the test sample contact a second control line 32, which has a colorization probe which can react with the sample liquid to generate a colorization reaction with a relatively darker color, so as to define a predetermined maximum concentration value used as a color comparison reference for the test line 33; the first control line 34 has a colorization probe which can react with the sample liquid to generate a colorization reaction with a relatively lighter color, so as to define a predetermined minimum concentration value used as a color comparison reference for the test line 33).

Regarding claim 11,  Chuang in view of Anderberg teaches a kit for obtaining a quantitative amount of an analyte in a test sample (Chuang, Par. 32: a test strip and a detection analyzer; Anderberg: Par, 8-9: a kit for quantitatively detecting multiple analytes in a sample). 
Chuang teaches the kit comprising: 
at least one tester substrate having: 
at least one test sample zone comprising an moiety-binding substance; and 
at least two control zones each comprising known different amounts of the moiety-binding substance, 
such that, when the analyte contacts the moiety-binding substance in the at least one test sample zone a test sample line is formed and, when the analyte contacts the moiety-binding substance in the at least two control zones and a control zone line is formed in each; and 
Chuang teaches the above limitations as applied to claim 1 as outlined in detail above, which will not be repeated here.
Chuang also teaches the kit further comprising:
a measuring device (Chuang, Par. 32: a detection analyzer), that measures each of the control zone lines to determine a high standard and a low standard that correspond to the known amounts of moiety-binding substance present in each of the respective control zones and that measures the test sample line and compares the test sample line to the high standard and the low standard to determine the amount of moiety bound to the moiety-binding substance in the test sample zone (Fig. 2, Par. 32: a detection analyzer is used to execute a quantitative analysis, wherein the detection analyzer uses color comparison references defined by the predetermined minimum concentration value of the first control line 22 and the predetermined maximum concentration value of the second control line 24. Thus, the color darkness of the test line 23 can be calculated and evaluated by an algorithm (such as an interpolation algorithm), so as to speedily obtain the concentration of the sample in the sample liquid).
Chuang does not specifically teach that the measuring device having access to a calibration curve, comparing the measurement of each of the control zone lines with the calibration curve, and determining a high standard and a low standard on the calibration curve.
Anderberg teaches a reader that comprises a light source and a photodetector to detect a detectable signal (Par. 8). Anderberg teaches that “reference range” refers to a range of analyte level or concentration obtained from samples of a desired subjects or population, e.g., the range of values of analyte level or concentration found in normal, clinically healthy individuals, the range of values of analyte level or concentration found in “diseased” subjects or population, or the range of values of analyte level or concentration determined previously from samples of desired subjects or population, a “reference range” can be based on calibrated or uncalibrated analyte levels or concentrations (Par. 25). Anderberg teaches comparing the amounts of the multiple analytes to a reference range based on calibrated analyte levels or concentrations (Par. 123). Anderberg teaches that the NEPHROCHECK Test Kit RFID card contains assay calibration parameters which determine calibration curves for each of the two biomarker specific detection zones. Each curve represents the fluorescence signal measured for each biomarker detection zone with a known biomarker (Par. 154). Anderberg teaches a low end and a high end of a reference range (Par. 20-23). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the measuring device of Chuang, to incorporate the features of accessing a calibration curve, comparing the measurement of each of the control zone lines with the calibration curve, and determining a high standard and a low standard on the calibration curve, as taught by Anderberg, for the purpose of quantitatively detecting multiple analytes with desired or targeted precision as taught by Anderberg (Anderberg, Par. 2). 
One of skill in the art would have a reasonable expectation of success in combining Chuang with Anderberg because both are directed to a kit for obtaining a quantitative amount of an analyte in a test sample based on predetermined refence values.

Regarding claim 12,  Chuang in view of Anderberg teaches the kit comprising a pre-determined number of tester substrates, wherein the measuring device is configured to measure the pre-determined number of tester substrates (Anderberg, Par. 154: Lot specific radio-frequency identification (RFID) cards will be supplied with each NEPHROCHECK Test Kit, prior to running a new lot of Test cartridges in the Meter, the NEPHROCHECK Test lot specific RFID card must be read by the Meter. Anderberg, Par. 163: the ASTUTE140 Meter is a bench-top/table-top reader that utilizes a fluorescence optical system to quantitatively determine the amount of analyte present on the test cartridge. The drawer has been custom designed to hold a single NEPHROCHECK Test cartridge as a “closed system”; Anderberg, Par. 164: the ASTUTE140 Meter converts the fluorescence signal for each of the 2 protein biomarker detection zones into a concentration using the lot-specific calibration information stored in the NEPHROCHECK Test RFID Card provided with the test kit). It would have been obvious to use a pre-determined number of tester substrates because using the lot-specific calibration information would improve assay precision as taught by Anderberg (Anderberg, Par. 85).

Regarding claim 13,  Chuang in view of Anderberg teaches the kit wherein each of the tester substrates is secured in a cassette (Chuang, Par. 29: the biological test strip can be installed with a suitable housing. Anderberg, Fig. 2-3).

Regarding claim 14,  Chuang in view of Anderberg teaches the kit wherein the cassette is cooperatively engaged with the measuring device (Anderberg, Par. 163: the bottom of the test cartridge has specific design components which allow it to be inserted into the drawer in only one orientation). It would have been obvious to cooperatively engage the cassette with the measuring device for the purpose of securing the cassette for stable signal detection. 

Regarding claim 15,  Chuang in view of Anderberg teaches the kit wherein the analyte is conjugated to a visual or fluorescent marker (Anderberg, Par. 70: any suitable label can be used depending on the intended detection methods, for example, a visual direct label, or a fluorescent label). It would have been obvious to conjugate a visual or fluorescent marker to the analyte because Anderberg teaches that various configurations of labeling a detectable marker to an analyte for generating a detectable signal is well known in the art of configuration of a test strip (Anderberg, Par. 68-69 and 115).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                             


/REBECCA M GIERE/Primary Examiner, Art Unit 1641